Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 18 recite “wherein the mixture width and mixture length are randomly generated from a Dirichlet distribution for each branch of the number of branches.” However, it is unclear what this limitation means in the claims. First of all, there is insufficient antecedent basis for the “mixture length” in the claims. Secondly, the term “mixture length” is a new and uncommon term in the field and it is neither defined in the claims or described in the specification. Its meaning is unclear. Thirdly, it is unclear what it means for the mixture width to be “randomly generated from a Dirichlet distribution for each branch of the number of branches”, since the parent claims 6 and 16 define the “mixture width as a number of branches for generating the augmented image”. The claims 8 and 18 are indefinite since the metes and bounds of the claims cannot be defined due to the lack of clarity discussed above for the claimed invention. 
To advance the prosecution, examiner will interpret “wherein the mixture width and mixture length are randomly generated from a Dirichlet distribution for each branch of the number of branches” as “wherein the mixture width and mixture depth are randomly generated” for the rest of this office action.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Hendrycks et al., "AUGMIX: A SIMPLE DATA PROCESSING METHOD TO IMPROVE ROBUSTNESS AND UNCERTAINTY", arXiv:1912.02781v2 [stat.ML] 17 Feb 2020, pp. 15, hereinafter Hendrycks.
Dai et al., US 9858525 B2, published on 2018-01-02, hereinafter Dai.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 as being anticipated by Hendrycks.
Regarding claim 1, Hendrycks discloses a method for training a neural network, (Hendrycks: Abstract. Section 3 (e.g., in the first paragraph, “AUGMIX is a data augmentation technique which improves model robustness and uncertainty estimates, and slots in easily to existing training pipelines.”). Section 4 shows the application of Augmix in training neural networks.) comprising: 
receiving an input image; (Hendrycks: section 3. In particular, Xorig in Fig. 4)
selecting at least one data augmentation method from a pool of data augmentation methods; (Hendrycks: section 3. In particular, three parallel branches in Fig. 4)
generating an augmented image by applying the selected at least one data augmentation method to the input image; (Hendrycks: section 3. In particular, three parallel branches and Xaug in Fig. 4) and 
generating a mixed image from the input image and the augmented image. (Hendrycks: section 3. In particular, Xaugmix in Fig. 4)
Regarding claim 2, Hendrycks discloses the method of claim 1, further comprising performing Jensen-Shannon divergence consistency between the input image and the generated mixed image. (Hendrycks: Section 3. In particular, equations 1-2 and related discussions.)  
Regarding claim 3, Hendrycks discloses the method of claim 1, wherein the pool of augmentation methods includes at least one of an autocontrast data augmentation method, an equalize data augmentation method, a posterize data augmentation method, a solarize data augmentation method, a color data augmentation method, a contrast data augmentation method, a brightness data augmentation method, and a sharpness data augmentation method. (Hendrycks: Section 3. In particular, “posterize” operations in Fig. 4.) The claimed “augmentation method” is interpreted as the disclosed augmentation operation.)  
Regarding claim 4, Hendrycks discloses the method of claim 1, wherein the selected at least one data augmentation method is randomly selected. (Hendrycks: Section 3. “Each augmentation chain is constructed by composing from one to three randomly selected augmentation operations.” (The paragraph titled “Augmentations” on page 4.) The claimed “augmentation method” is interpreted as the disclosed augmentation operation.)  
Regarding claim 5, Hendrycks discloses the method of claim 1, further comprising generating softmax logits corresponding to the input image and the generated mixed image. (Hendrycks: Section 3. In particular, equation 2 on page 4. It is noted that applicant follows notations in Hendrycks’ Augmix paper without modification on the math part so the notations used in equation (5) of applicant’s originally filed specification are interpreted as the same notations in the equation 2 of Hendrycks. In applicant’s paragraph [0043], which includes the equation (5), applicant refers porig, pmix1, and pmix2 in equation (5), which corresponding to porig, paugmix1, and paugmix2 in equation 2 of Hendrycks, as three softmax logits corresponding to the original image and the two mixed image. As a result, porig, paugmix1, and paugmix2 in equation 2 of Hendrycks are interpreted as the claimed “softmax logits corresponding to the input image and the generated mixed image”.)  
Regarding claim 6, Hendrycks discloses the method of claim 1, wherein applying the selected at least one data augmentation method includes defining a mixture width as a number of branches for generating the augmented image. (Hendrycks: Section 3. “Next, we randomly sample k augmentation chains, where k = 3 by default.” (The paragraph titled “Augmentations” on page 4.) The claimed “branches” are interpreted as the disclosed “chains” and the claimed “mixture width” is interpreted as the disclosed k in “k augmentation chains”.)  
Regarding claim 7, Hendrycks discloses the method of claim 6, wherein applying the selected at least one data augmentation method includes defining a mixture depth as a maximum number of consecutive data augmentations for generating the augmented image. (Hendrycks: Section 3. “Each augmentation chain is constructed by composing from one to three randomly selected augmentation operations.” (The paragraph titled “Augmentations” on page 4.) “The final image incorporates several sources of randomness from the choice of operations, the severity of these operations, the lengths of the augmentation chains, and the mixing weights.” (The paragraph titled “Mixing” on page 4.) The claimed “mixture depth” is interpreted as the longest length of the disclosed randomly selected “lengths of the augmentation chains”.) 
Regarding claim 8, Hendrycks discloses the method of claim 7, wherein the mixture width and mixture length are randomly generated from a Dirichlet distribution for each branch of the number of branches. (Hendrycks: Section 3. “Next, we randomly sample k augmentation chains, where k = 3 by default.” (The paragraph titled “Augmentations” on page 4.)  “The final image incorporates several sources of randomness from the choice of operations, the severity of these operations, the lengths of the augmentation chains, and the mixing weights.” (The paragraph titled “Mixing” on page 4.))  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrycks in view of Dai.
In the cited reference of Hendrycks, a technology for training a neural network is disclosed as discussed above but a computer to implement the technology is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a technology by a computer or its equivalents, as evidenced by the disclosure from Dai (Dai: Figs. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hendrycks’ technology with a computer from Dai to yield predictable results of the computer implementation of the technology for training a neural network.
Claims 11-18 are the apparatus (Dai: Figs. 1-2) claims, respectively, corresponding to the method claims 1-8. Therefore, since claims 11-18 are similar in scope to claims 1-8, claims 11-18 are rejected on the same grounds as claims 1-8.
Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon rejected base claims, respectively, but would be allowable over prior art references cited if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Conclusion
Examiner initiated an interview in order to expedite the prosecution to place the application in condition for allowance but did not result in an agreeable amendment. See interview summary for more details.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luong et al. (US 20220215209 A1): Methods, systems, and apparatus, including computer programs encoded on computer storage media, for training a IT machine learning model. One of the methods includes receiving training data comprising a plurality of unlabeled training inputs and a plurality of labeled training inputs; generating augmented training data, comprising generating, for each of the plurality of unlabeled training inputs, a respective augmented training input by applying a data augmentation technique to the unlabeled training input; and training the machine learning model on the augmented training data. In particular, but not exclusively, the model may be trained for perceptual tasks (e.g. tasks relating to vision or speech). (abstract)

    PNG
    media_image1.png
    221
    371
    media_image1.png
    Greyscale

Harada et al. (US 20200210893 A1): [0065] The generating unit 12 composites a plurality of pieces of training data of which classification has each been set, or a plurality of pieces of converted data obtained by converting the plurality of pieces of training data, at a predetermined ratio, thereby generating one piece of composite data. The generating unit 12 may convert a plurality of pieces of training data to generate a plurality of pieces of converted data before execution of generating composite data, and composite the plurality of pieces of converted data at a predetermined ratio, thereby generating one piece of composite data. Now, in a case where the training data is sound data, the converted data may be generated by randomly clipping snippets of sound data, randomly changing the sound pressure level, pitch, speed, etc., of sound data, and so forth. Also, in a case where the training data is image data, the converted data may be generated by randomly cropping image data, randomly enlarging/reducing image data, rotating, changing the aspect ratio, changing RGB values, and so forth. Thus, the classification model can be trained with even more diverse data by obtaining a plurality of pieces of converted data by formatting a plurality of pieces of training data, subjecting a plurality of pieces of training data to data augmentation, and generating composite data by compositing these at a predetermined ratio.

    PNG
    media_image2.png
    514
    538
    media_image2.png
    Greyscale

Cubuk et al., "AutoAugment: Learning augmentation policies from data."  arXiv:1805.09501v3, 2019.

    PNG
    media_image3.png
    581
    478
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    375
    483
    media_image4.png
    Greyscale


Cubuk et al., "Randaugment: Practical automated data augmentation with a reduced search space." arXiv preprint arXiv:1909.13719, 2019.

    PNG
    media_image5.png
    790
    476
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    363
    335
    media_image6.png
    Greyscale

Patel et al., "Multi-class uncertainty calibration via mutual information maximization-based binning." arXiv preprint arXiv:2006.13092 (June 23, 2020).

    PNG
    media_image7.png
    446
    651
    media_image7.png
    Greyscale


Duke et al. (US 20200349711 A1): Presented is a convolutional neural network (CNN) model for fingernail tracking, and a method design for nail polish rendering. Using current software and hardware, the CNN model and method to render nail polish runs in real-time on both iOS and web platforms. A use of Loss Mean Pooling (LMP) coupled with a cascaded model architecture simultaneously enables pixel-accurate fingernail predictions at up to 640×480 resolution. The proposed post-processing and rendering method takes advantage of the model's multiple output predictions to render gradients on individual fingernails, and to hide the light-colored distal edge when rendering on top of natural fingernails by stretching the nail mask in the direction of the fingernail tip. Teachings herein may be applied to track objects other than fingernails and to apply appearance effects other than color. (abstract)
[0071] Data augmentations included contrast normalization and frequency noise alpha blending augmentations, as well as random scale, aspect ratio, rotation and crop augmentations. Contrast normalization adjusts contrast by scaling each pixel value Iij to 127+α(Iij−127), where α∈[0.5, 2.0]. Frequency noise alpha blending blends two image sources using frequency noise masks. There was uniform randomly sampled scale augmentations from [½,2], aspect ratio stretching augmentations from [⅔, 3/2], rotation augmentations from ±180°, and randomly cropped square images of side length 14/15 of a given down-sampled training image's shorter side length.

    PNG
    media_image8.png
    487
    633
    media_image8.png
    Greyscale

Walker et al. (US 20200272806 A1): [0057] Initial Training Data 201 includes a large number of images of people with their facial feature locations manually annotated, but these data alone are not fully representative of the variation of expected inputs. Therefore, Data Augmentation process 202 is employed. This process entails the expansion of the original Training Data 201, by introducing modifications of the training samples included in the Initial Training Data 201. These modifications are intended to capture the variability expected during the Real-Time Phase 220, and are the result of a number of separate processes, including: [0058] Lighting augmentation. For each image, the 3D geometry of the face (either measured or estimated) is used with rendering software to simulate different lighting conditions. Different lighting directions, intensities, and color temperatures can be simulated in this manner. [0059] Background augmentation. Different backgrounds can be simulated for each image by creating a mask that separates image background from the face. A new background can be added to a training image by replacing all background pixels with pixels from a different image representing the new background. [0060] Expression augmentation. The facial expression depicted by an image can be modified using the annotated feature locations as control points to a warp that modifies the face's shape. This method can be used to create underrepresented expressions, such as eyes closed or winking. [0061] Identity augmentation. Much can be done to modify the identity of the person in the image. Image compositing can add glasses or facial hair. Color transforms can modify the skin tone of the person. Image warps can also be used to change the shape of the persons face. [0062] Motion Blur augmentation. In unconstrained video, often the subject can be moving rapidly producing visible motion blur in the image. This motion blur might not be present in training data so it can be simulated by applying a blur filter.

    PNG
    media_image9.png
    504
    538
    media_image9.png
    Greyscale


Deasy et al. (US 20210383538 A1): Systems and methods for multi-modal, multi-resolution deep learning neural networks for segmentation, outcomes prediction and longitudinal response monitoring to immunotherapy and radiotherapy are detailed herein. A structure-specific Generational Adversarial Network (SSGAN) is used to synthesize realistic and structure-preserving images not produced using state-of-the art GANs and simultaneously incorporate constraints to produce synthetic images. A deeply supervised, Multi-modality, Multi-Resolution Residual Networks (DeepMMRRN) for tumor and organs-at-risk (OAR) segmentation may be used for tumor and OAR segmentation. The DeepMMRRN may combine multiple modalities for tumor and OAR segmentation. Accurate segmentation is may be realized by maximizing network capacity by simultaneously using features at multiple scales and resolutions and feature selection through deep supervision. DeepMMRRN Radiomics may be used for predicting and longitudinal monitoring response to immunotherapy. Auto-segmentations may be combined with radiomics analysis for predicting response prior to treatment initiation. Quantification of entire tumor burden may be used for automatic response assessment. (abstract)
[0256] All networks were trained using 2D image patches of size 256×256 pixels computed from image regions enclosing the tumors. Cross-modality synthesis networks, including the CycleGAN, masked CycleGAN, the UNIT networks, and tumor-aware CycleGAN (our proposed method) were all trained using 32000 CT image patches from 377 patients (scans), and 9696 unlabeled T2 W MR image patches from 42 longitudinal scans of 6 patients, obtained by standard data augmentation techniques, including rotation, stretching, and using different regions of interests containing tumors and normal structures. Segmentation training was performed using 1536 MR images obtained from pre-treatment MRI from 6 consecutive patients and 32000 synthesized MR images from the CT images. The best segmentation model was selected from a validation set consisting of image slices from 36 weekly MRI scans not used for model training. Additional testing was performed on a total of 39 MRI scans obtained from 22 patients who were not used in training or validation. Three of those patients contained longitudinal MRI scans (7,7,6). Table II contains details of the numbers of analyzed scans, patients and ROIs (256×256) used in training and testing.
Gao et al. (US 20200151692 A1): [0071] For a given set of normalized images 506 (corresponding to a single merchandise item from inventory 502), one or more image augmentation operations are applied to each normalized image in order to generate an augmented image. For example, the image augmentation operations can include, but are not limited to: brightness adjustment, contrast adjustment, adding random noise, independently adjusting hue of RGB channels, random dropout, rotation, blurring, adjusting sharpness, adjusting saturation, embossing, flipping, edge detection, piecewise affine transformation, pooling, scaling, padding, channel shuffling, etc.
[0073] In this manner, a single one of the normalized images 506 can be used to produce numerous different augmented images 508 and thereby dramatically increase the size of the ultimate set of training data for the merchandise items. For example, FIG. 5 depicts j different combinations of image augmentation operations being applied to the normalized images 506. Recalling that the set of normalized images 506 can be represented as a 1×i data structure, applying the j different image augmentations yields the j×i set of augmented images 508.

    PNG
    media_image10.png
    506
    765
    media_image10.png
    Greyscale

Ando (US 20220130136 A1): [0106] In step S105, the data augmentation section 31 generates the second augmented image by applying the second data augmentation to the input image. The second data augmentation includes at least one of the color correction process, the brightness correction process, the smoothing process, the image sharpening process, the noise addition process, or the affine transformation process. That is, the data augmentation section 31 performs image conversion of a similar type to that performed in step S104 as the second data augmentation. However, the data augmentation section 31 generates the second augmented image that is different from the first augmented image by changing a parameter used for data augmentation. Note that a description is given of an example in which each of the first data augmentation and the second data augmentation is a process of an identical type, and parameters used for the process are different from each other for simplification of the description. However, as described later as a modification, a combination of image conversion may be different between the first data augmentation and the second data augmentation.

    PNG
    media_image11.png
    534
    531
    media_image11.png
    Greyscale

Peng et al. (US 20200250491 A1): [0092] In an embodiment, according to the distribution condition that the distribution of the display parameter needs to satisfy, during transforming the display parameter of the original image to obtain a new image, the category of the display parameter is not limited to the category given in the foregoing embodiments. In addition, when the original image is transformed to obtain a new image, one or a combination of a plurality of technical means for transforming the image in the foregoing embodiment may be adopted, and any of the following augmentation operations is randomly performed for each round of training data. 1. Horizontally flip the training image with a preset probability value; 2. Randomly crop a width and a height of the original image based on a first ratio range value; 3. Randomly perform addition/subtraction operation on brightness of the original image based on a second ratio range value; 4. Randomly perform multiplication/division operation on brightness of the original image based on a third ratio range value; 5. Randomly perform multiplication/division operation on contrast of the original image based on a fourth ratio range value; 6. Randomly scale a width and a height of the original image based on a fifth ratio range value; 7. Randomly rotate the original image based on a sixth ratio range value. A real-time data augmentation operation is performed on each round of training data, thereby obtaining more rounds of effective training data for training the neural network model.

    PNG
    media_image12.png
    357
    552
    media_image12.png
    Greyscale


Wrenninge et al. (US 10235601 B1): A method for synthetic data generation and analysis including: determining a set of parameter values; generating a scene based on the parameter values; rendering a synthetic image of the scene; and generating a synthetic dataset including a set of synthetic images. (abstract)

    PNG
    media_image13.png
    404
    449
    media_image13.png
    Greyscale

Sharma et al. (US 10664722 B1): Aspects of the detailed technologies concern training and use of neural networks for fine-grained classification of large numbers of items, e.g., as may be encountered in a supermarket. Mitigating false positive errors is an exemplary area of emphasis. Novel network topologies are also detailed—some employing recognition technologies in addition to neural networks. A great number of other features and arrangements are also detailed. (abstract)
“We augment our training set in two different ways to build the Augmented Set. First, due to lack of cluttered background in our training set we cut our object classes and paste them against random backgrounds [17]. This step is useful to simulate the cluttered background around the objects at the test time. This way the network will learn proper filters to discern the object of interest in busy scenes. Second, on top of the normal augmentation techniques, e.g. cropping, flipping, and lighting changes [15], we apply in-plane rotation, blurring, and color augmentation to each input image. During our experiments we realized that different lighting conditions will change the observed color by the camera sensor. In order to tackle this issue we applied a different liner transformation to each color channel separately. This approach helps in simulating the effect of color variation.” (Col. 51, lines 41-55)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669